EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark McBriar on January 13, 2022.
IN THE CLAIMS – 
Claim 7, line 6, after “C6-C14 aryl.” DELETE “ In some embodiments of a compound of Formula (I), (II), or (III), R4 is C1-C6 alkyl,”
Claim 7, line 7, DELETE “ C2-C6 alkenyl, C2-C6 alkynyl, halogen, -CN, -OR8 ,-SR8, -NR9R10, -C(O)NR9R10, -NR8C(O)R9 ”
Claim 7, line 8, DELETE “ C3-C6 cycloalkyl, 3-12-membered heterocyclyl, 5-to 10-membered heteroaryl or C6-C14 aryl. ”
Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
01/13/2022